               Case:20-00325-swd             Doc #:736 Filed: 01/28/20              Page 1 of 3




                              UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF MICHIGAN
                                     _____________________

In re:

INTERLOGIC OUTSOURCING, INC.,                                 Case No. 20-00325-swd
IOI PAYROLL SERVICES, INC.,                                   Hon. Scott W. Dales
IOI WEST, INC.,                                               Chapter 11
LAKEVIEW HOLDINGS, INC.,                                      (Jointly Administered)
LAKEVIEW TECHNOLOGY, INC.,
MODEARN, INC., and
TIMEPLUS SYSTEMS, LLC, 1

                  Debtors.
_______________________________________/

    ORDER REGARDING EX PARTE MOTION TO SHORTEN NOTICE AND SCHEDULE
    AN EXPEDITED HEARING ON THE MOTION OF THE OFFICIAL COMMITTEE OF
    UNSECURED CREDITORS FOR STANDING AND AUTHORITY TO BRING CLAIMS
           AGAINST KEYBANK ON BEHALF OF THE DEBTORS’ ESTATES

                          PRESENT:          HONORABLE SCOTT W. DALES
                                            Chief United States Bankruptcy Judge


         By Order dated January 21, 2020 (the “Transfer Order”) the Hon. Harry C. Dees, Jr., United
States Bankruptcy Judge for the Northern District of Indiana, transferred to the Western District
of Michigan seven chapter 11 cases jointly administered under the lead case of Interlogic
Outsourcing, Inc., Case No. 19-31445-HCD et al. (the “IOI Cases”), and several adversary
proceedings. The premise of the Transfer Order is the relationship between the IOI Cases and the
chapter 11 cases of Najeed Ahmed Khan, Case No. DK 19-04258, and related cases filed in the
Western District of Michigan. 2 Before transferring the IOI Cases, Judge Dees also entered an


1
  The Debtors in the Northern District of Indiana chapter 11 cases (together, the “IOI Debtors”) include: Interlogic
Outsourcing, Inc., Case No. 20-00325-swd; IOI Payroll Services, Inc., Case No. 20-00326-swd; TimePlus Systems,
LLC, Case No. 20-00332-swd; IOI West, Inc., Case No. 20-00327-swd; Lakeview Technology, Inc., Case No. 20-
00330-swd; Lakeview Holdings, Inc., Case No. 20-00329-swd; and ModEarn, Inc., Case No. 20-00331-swd.

2
 Related Debtors include: Khan Aviation, Inc., Case No. 19-04261-swd; GN Investments, LLC, Case No. 19-04262-
swd; KRW Investments, Inc., Case No. 19-04264-swd; NJ Realty, LLC, Case No. 19-04266-swd; NAK Holdings,
LLC, Case No. 19-04267-swd; and Sarah Air, LLC, Case No. 19-04268-swd.
              Case:20-00325-swd            Doc #:736 Filed: 01/28/20           Page 2 of 3




Order dated August 16, 2019, directing joint administration of the IOI Cases (the “Joint
Administration Order”). The court presumes the Joint Administration Order and other orders
entered in the IOI Cases establish the law of the case, unless and until modified for compelling
reasons in accordance with applicable law and rules. Gillig v. Advanced Cardiovascular Sys., Inc.,
67 F.3d 586, 590 (6th Cir. 1995) (“pre-transfer rulings constitute the law of the case and should
not be lightly disturbed”).

        Because the courts were experiencing logistical and technical difficulties in transferring
the electronic dockets of the IOI Cases and creating new electronic dockets in the Western District
of Michigan, the Committee of Unsecured Creditors (the “Committee”) filed an Ex Parte Motion
to Shorten Notice and Schedule an Expedited Hearing on the Motion of the Official Committee of
Unsecured Creditors for Standing and Authority to Bring Claims Against KeyBank of Behalf of
the Debtors’ Estates (the “Motion to Shorten,” ECF No. 730 3) and a Motion for Entry of Order
Confirming Standing and Authority to Bring Claims Against KeyBank on Behalf of the Debtors’
Estates (the “Standing Motion,” “ECF No. 727) in the Northern District of Indiana bankruptcy
court, with the understanding that the Western District of Michigan bankruptcy court would
address both motions.

        Given the proximity to the February 9, 2020 “Challenge Deadline” imposed by Judge
Dees’s Final Order (1) Authorizing Post-petition Secured Super Priority Financing Pursuant to
Bankruptcy Code Sections 105(a), 362, 364(c)(1), 364(c)(2), 364(c)(3) and 364(d), (II)
Authorizing the Debtors’ Use of Cash Collateral Pursuant to Bankruptcy Code Section 363(c),
(III) Granting Adequate Protection Pursuant to Sections 361, 363 and 264 of the Bankruptcy Code,
And (IV) Modifying the Automatic Stay (the “Final DIP Order,” (ECF No. 264), and the risk of
confusion and delay associated with transferring the cases from the Northern District of Indiana,
the court will extend the February 9, 2020 Challenge Deadline to March 9, 2020. The Motion
recites, under the stricture of Rule 9011, that counsel for KeyBank agreed to extend the Challenge
Deadline to March 9, 2020 but the parties have not yet documented the extension. In any event,
under Rule 9006(b)(1) the court has authority, for cause, to extend court-ordered deadlines, like
the Challenge Deadline. The confusion surrounding the transfer and developments in all of the

3
  All ECF numbers in this Order refer to the Northern District of Indiana bankruptcy case docket for Case No.
9-31445-hcd.
                Case:20-00325-swd       Doc #:736 Filed: 01/28/20        Page 3 of 3




 related cases constitutes “cause” to give the parties more time to discuss the issues relating to
 KeyBank and its liens. The extension of the deadline also gives the moving party additional time
 to reconsider whether the Standing Motion is necessary, given the court’s view, expressed above,
 that Judge Dees’s prior orders represent the law of the case unless and until modified.

         NOW, THEREFORE, IT IS HEREBY ORDERED as follows:

             1. The Committee’s Motion to Shorten is GRANTED in part and DENIED in part;

             2. The Challenge Deadline is enlarged to March 9, 2020; and

            3. The Clerk shall schedule a hearing on the Standing Motion well in advance of the
           deadline as enlarged.

         IT IS FURTHER ORDERED that the Clerk shall serve this Order pursuant to Fed. R.
 Bankr. P. 9022 and LBR 5005-4 upon the Debtors and all parties who requested notice of these
 proceedings.

                                         END OF ORDER




IT IS SO ORDERED.

Dated January 28, 2020
